In re Murphy J. White, applying for motion for interpretation, direction and instruction.
Motion granted. The rules for Lawyer Disciplinary Enforcement are applicable only to disciplinary proceedings pending on April 1, 1990 in which a commissioner’s hearing has not been held. Since the commissioner’s hearing in this case was held prior to April 1, 1990, the new rules are not applicable. After respondent's unconditional suspension has been served, he will be eligible for readmission without following the procedure for reinstatement in the new rules.
DENNIS and COLE, JJ., disagree with the order and are of the opinion that Supreme Court Rule, Sections 23 et seq. are properly applicable to this proceeding.